ITEMID: 001-22421
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: VIDRA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Vladimír Vidra, is a Slovakian national who was born in 1957 and lives in Žilina. The respondent Government were represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 30 June 1997 the District Investigation Office in Žilina accused the applicant of fraud and brought criminal proceedings against him. On 24 July 1997 the District Prosecutor’s Office in Žilina dismissed the applicant’s complaint against this decision.
The applicant was examined by the police investigator on 14 July 1997 and on 11 August 1997.
On 15 August 1997 the applicant refused to be examined as his lawyer was ill.
Another examination was held on 18 September 1997. It had to be adjourned as the applicant had health problems.
Examinations were scheduled for 25 September 1997, 7 October 1997 and 15 October 1997. On the last two dates the applicant refused to answer further questions as his complaint about the investigator had not been decided upon.
At the examination held on 3 November 1997 the applicant availed himself of his right not to answer the investigator’s questions.
On 19 January 1998 the applicant was allowed to consult the case file and he was examined by the investigator.
In a report of 26 January 1998 a public prosecutor noted that the length of the preliminary proceedings was due to the fact that documentary evidence had to be obtained from the Czech Republic. The report stated that it had been difficult to contact the witnesses during the summer period and that the applicant and his lawyer had also contributed to the length of the proceedings. The police was instructed to conclude the investigation before 30 March 1998.
On 19 February 1998 the applicant requested the public prosecutor to order further evidence to be taken.
On 17 March 1998 the applicant was questioned for half an hour. Subsequently he decided to remain silent and refused to have his handwriting examined by an expert as an expert opinion to the same effect had already been ordered.
On 23 March 1998 the applicant challenged an expert. The public prosecutor dismissed the request on 30 March 1998.
On 6 May 1998 the public prosecutor filed an indictment with the Žilina District Court (Okresný súd).
On 23 June 1998 the Žilina District Court returned the case to the public prosecutor. The District Court shared the applicant’s view that the case had not been properly investigated into and ordered further comprehensive evidence to be taken. On 22 September 1998 the Žilina Regional Court (Krajský súd) dismissed the public prosecutor’s complaint against the District Court’s decision. On 5 October 1998 the case file was returned to the District Court and it reached the police investigator on 6 November 1998.
On 26 November and on 1 December 1998 respectively the applicant challenged the officials dealing with his case and complained about shortcomings in the examination of a witness. On 7 December 1998 the Regional Office of Investigation in Žilina found that the investigators were not excluded.
A reconstitution of the alleged offence was scheduled for 4 December 1998. It did not take place as the applicant objected that several witnesses were absent. The reconstitution was held on 21 December 1998. The applicant challenged the way in which it was carried out and proposed further evidence to be taken.
On 5 January 1999 the applicant complained to the public prosecutor that the police investigator lacked impartiality. On 5 February 1999 the public prosecutor instructed the investigator to remedy shortcomings in the proceedings.
On 22 February 1999 another reconstitution of the alleged offence was carried out.
On 8 April 1999 a witness was heard and confronted with the applicant in the Czech Republic. The applicant challenged the examination.
On 24 June 1999 an expert was appointed at the applicant’s request.
Another confrontation of the applicant with a witness in the Czech Republic was scheduled for 25 June 1999. In the morning of the same day the lawyer informed the police that the applicant was ill and that he could not attend.
On 24 September 1999 the applicant challenged all Žilina police investigators. On 11 October 1999 the Ministry of the Interior refused to exclude the Žilina police investigators from dealing with the case.
On 12 October 1999 the applicant challenged the public prosecutor involved in his case. On 21 October 1999 the Žilina District Prosecutor dismissed the request.
On 27 October 1999 the applicant challenged the police investigators and the public prosecutor dealing with his case. The case file was submitted to the General Prosecutor’s Office.
On 13 December 1999 the Žilina District Prosecutor’s Office discontinued the criminal proceedings on the ground that the applicant had committed no offence. The person who had filed the criminal complaint against the applicant lodged a complaint which was dismissed by the Žilina Regional Prosecutor. The decision to discontinue the criminal proceedings against the applicant thus became final on 4 April 2000.
